Citation Nr: 0920376	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a posttraumatic stress disorder (PTSD) prior to July 
2003.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since July 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to 
September 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted service connection for PTSD and 
assigned an initial 30 percentage rating from October 2001.  
Thereafter, by an August 2005 rating decision, the RO 
increased the schedular evaluation for the Veteran's PTSD to 
50 percent disabling from July 2003.  Notwithstanding this 
increase to 50 percent, he did not indicate he was satisfied 
with the decision rendered, nor did that determination award 
the highest schedular rating possible, so it remains for 
consideration whether the Veteran can receive a still higher 
rating.  See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2006, the Veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

In February 2006, the Board remanded this case to the RO for 
further development and consideration.  In a February 2008 
decision, the Board denied the Veteran's claim and he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2009 Order, granting a joint 
motion, the Court vacated the Board's decision and remanded 
the case to the Board for compliance with the instructions in 
the joint motion.  To comply with the Court's order, the 
Board in turn is again remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In light of the instructions raised in the Joint Motion for 
Remand and the Board's review of the claims file, further RO 
action on this matter is warranted.

The Joint Motion for Remand indicates the RO failed to 
substantially comply with the Board's prior remand directive 
in February 2006, which had instructed the RO or AMC to 
afford the Veteran a psychiatric examination and instructed 
the examiner to "comment on the significance, if any, of the 
August 2002 examiner's assignment of a GAF [Global Assessment 
of Functioning] of 52 and the findings in the September and 
December 2003 VA mental health outpatient records."  See 
Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The joint motion for remand 
further notes that, although the Veteran was afforded a 
psychiatric examination in July 2007, despite the instruction 
to do so, the examiner did not comment on the August 2002 
assignment of a GAF of 52 or on the findings of the September 
and December 2003 medical records, as requested by the 
February 2006 Board remand.  Accordingly, further development 
is needed to fairly decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also sees that, since the Court's order, the 
Veteran has submitted additional evidence for consideration.  
The RO and AMC should consider this additional evidence, as 
well any other that may be submitted during the pendency of 
this appeal, when readjudicating the Veteran's claim.  See 
Kay v. Principi, 16 Vet. App. 529 (2002).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, although the 
October 2007 Supplemental Statement of the Case includes 
information with respect to the assignment of disability 
ratings and effective dates, the Veteran has not been 
provided with a VCAA letter which contains notice with regard 
to Dingess/Hartman.  As this case is being remanded, the 
Veteran should be notified of such.

Finally, review of the claims file suggests that the Veteran 
continues to receive medical treatment from VA.  However, due 
to the length of time that this appeal has been on-going, the 
most recent VA treatment records contained in his claims file 
are dated in January 2007.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).

2.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received mental health 
treatment since January 2007.  After 
obtaining any necessary authorization from 
the Veteran, the RO should attempt to 
obtain a copy of all indicated records not 
already associated with the claims folder.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA examination, by a psychiatrist, for 
evaluation of his PTSD.  The claims file 
and a copy of this remand must be made 
available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions (to 
specifically include the Veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies should be 
accomplished (with all results made 
available to the psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The examination report should 
specifically provide the following 
information:

a)  The examiner should specifically 
render findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations.  

b)  The examiner should render a multi-
axial diagnosis, including assignment of a 
GAF score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.

c)  The examiner should provide an 
assessment of the severity of the 
Veteran's PTSD, to include comment as to 
whether the Veteran's PTSD renders him 
totally occupationally and socially 
impaired.  

d)  The examiner should specifically 
address whether there has been an increase 
in the severity of the Veteran's PTSD at 
any point since the October 4, 2001, 
effective date of the grant of service 
connection; and, if so, the approximate 
date that such increase in severity 
occurred.  In providing the requested 
opinion, the examiner should comment upon 
the significance, if any, of (1) the 
August 2002 examiner's assignment of a GAF 
of 52 and the findings from that 
examination,(2) the findings in the 
September and December 2003 VA mental 
health outpatient records, and (3) the 
July 2007 report of VA PTSD examination.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the Veteran's claim for an 
initial rating in excess of 30 percent for 
PTSD prior to July 2003 and in excess of 
50 percent thereafter should be 
readjudicated in light of the additional 
evidence.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

